Name: 2011/353/EU: Commission Implementing Decision of 17Ã June 2011 establishing the financial contribution by the Union to the expenditure incurred in the context of the emergency measures taken to combat avian influenza in Germany in 2007 (notified under document C(2011) 4161)
 Type: Decision_IMPL
 Subject Matter: Europe;  agricultural activity;  EU finance;  health
 Date Published: 2011-06-18

 18.6.2011 EN Official Journal of the European Union L 160/88 COMMISSION IMPLEMENTING DECISION of 17 June 2011 establishing the financial contribution by the Union to the expenditure incurred in the context of the emergency measures taken to combat avian influenza in Germany in 2007 (notified under document C(2011) 4161) (Only the German text is authentic) (2011/353/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2009/470/EC of 25 May 2009 on expenditure in the veterinary field (1), and in particular Article 4(2) and (3) thereof, Whereas: (1) In accordance with Article 75 of the Financial Regulation and Article 90(1) of the Implementing Rules, the commitment of expenditure from the Union budget shall be preceded by a financing decision setting out the essential elements of the action involving expenditure and adopted by the institution or the authorities to which powers have been delegated by the institution. (2) Decision 2009/470/EC lays down the procedures governing the financial contribution from the Union towards specific veterinary measures, including emergency measures. With a view to helping to eradicate avian influenza as rapidly as possible the Union should contribute financially to eligible expenditure borne by the Member States. Article 4(3) first and second indents of that Decision lays down rules on the percentage that must be applied to the costs incurred by the Member States. (3) Commission Regulation (EC) No 349/2005 (2) lays down rules on the Community financing of emergency measures and of the campaign to combat certain animal diseases under Council Decision 90/424/EEC. Article 3 of that Regulation lays down rules on the expenditure eligible for Union financial support. (4) Commission Decision 2008/441/EC of 4 June 2008 on a financial contribution from the Community towards emergency measures to combat avian influenza in Germany in 2007 (3) granted a financial contribution from the Union to Germany towards the costs incurred for the eradication of avian influenza. In accordance with that Decision, a first tranche of EUR 320 000,00 was paid. (5) On 13 May and 25 July 2008, Germany submitted an official request for reimbursement as set out in Article 7(1) and (2) of Regulation (EC) No 349/2005. On 9 February 2009, an audit ex ante was launched. The Commissions final conclusions were communicated to Germany by letter dated 20 September 2010 and confirmed by letter dated 21 February 2011. (6) The payment of the financial contribution from the Union must be subject to the condition that the planned activities were actually implemented and that the authorities provided all the necessary information within the set deadlines. (7) The German authorities have fully complied with their technical and administrative obligations as set out in Article 4(1) of Decision 2009/470/EC and Article 7 of Regulation (EC) No 349/2005. (8) In view of the above considerations, the total amount of the financial contribution from the Union to the eligible expenditure incurred associated with the eradication of avian influenza in Germany in 2007 should now be fixed. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The financial contribution from the Union towards the expenditure associated with eradicating avian influenza in Germany in 2007 is fixed at EUR 1 141 550,98. It constitutes a financing decision in the meaning of Article 75 of the Financial Regulation. Article 2 The balance of the financial contribution is fixed at EUR 821 550,98. Article 3 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 17 June 2011. For the Commission John DALLI Member of the Commission (1) OJ L 155, 18.6.2009, p. 30. (2) OJ L 55, 1.3.2005, p. 12. (3) OJ L 156, 14.6.2008, p. 14.